Citation Nr: 0111961	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  96-28 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 60 percent for 
postoperative residuals of bladder cancer, including 
consideration under 38 C.F.R. § 3.321.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to August 
1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  By rating 
decisions in 1994, the RO granted service connection for 
postoperative residuals of bladder cancer and assigned a 60 
percent disability rating under Diagnostic Codes 7528-7517, 
effective October 1, 1992.  These actions by the RO followed 
a February 1994 remand by the Board, which followed a January 
1993 decision by the Court of Appeals for Veterans Claims 
(Court), on the issue of the veteran's entitlement to service 
connection for carcinoma of the bladder.  A prior Board 
decision had considered, and denied, the issue of service 
connection for carcinoma of the testicle and that decision 
was affirmed by January 1993 Court decision.  

In August 1994, the veteran filed a notice of disagreement 
with the disability rating assigned.  The RO furnished him a 
statement of the case in January 1995.  The veteran's 
substantive appeal was received in August 1995.  Thereafter, 
extensive additional evidence was added to the record along 
with extensive correspondence from the veteran, thus 
requiring additional adjudication and several supplemental 
statements of the case


FINDINGS OF FACT

1.  Voiding dysfunction, the predominant feature of the 
veteran's postoperative residuals of cancer of the bladder, 
reflects the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day.  

2.  There has been no recurrence of the veteran's bladder 
cancer.  

3.  The objective evidence demonstrates repeated 
hospitalizations for urinary tract infections in recent years 
which have been related to the veteran's service connected 
post operative bladder disability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 60 
percent for postoperative residuals of bladder cancer, have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115, Diagnostic 
Codes 7528, 7517 (2000).  

2.  Since factors are present which could constitute an 
exceptional or unusual disability picture, referral to the 
Undersecretary for Benefits or the Director, Compensation and 
Pension service for consideration of an extraschedular rating 
for postoperative residuals of bladder cancer is warranted in 
this case.  38 C.F.R. § 3.321(b) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The report of the veteran's examination by the VA in May 1994 
reflects that the veteran had a history of carcinoma of the 
bladder which had been surgically treated by radical 
cystectomy with ilioloop implantation following the diagnosis 
of bladder cancer in 1983.  Following the surgery, the 
veteran's malignancy had not recurred and he currently had no 
subjective symptoms.  There was no evidence of any objective 
abnormality.  Physical findings were practically negative 
except for the presence of the ileoloop.  An intravenous 
pyelogram showed the kidneys and ureter to be unremarkable 
with emptying into a normal ileoloop.  The BUN was 21 and the 
creatinine level was .9, both within normal limits according 
to the examiner.  The remainder of the physical examination 
was negative.  The diagnosis was ileoloop working and in 
satisfactory condition with no other specific complaint or 
any other significant finding.  

The veteran was hospitalized by the VA in January 1995 for 
chronic cholecystitis/cholelithiasis.  The veteran underwent 
open cholecystectomy.  The postoperative course was generally 
uncomplicated.  He was found to have a urinary tract 
infection and was treated with intravenous Mefoxin.  On 
hospital discharge, that month, the wound was healing well 
and the staples were removed.  

The veteran was hospitalized by the VA in March 1996, 
following a two day history of diarrhea.  There was a 
diagnosis of cholecystitis with cholelithiasis, status post 
cholecystectomy, and recurrent urinary tract infection with 
ileal conduit.  

On VA examination in July 1996, there was no evidence of any 
recurrent malignancy.  He had had intermittent urinary tract 
infections since his cystectomy, which was not an unusual 
situation for someone with a urinary diversion.  He had been 
impotent following the cystectomy, which was termed a usual 
complication of the surgery since the sympathetic nerve 
origins had been sacrificed in the course of the surgery.  On 
examination, the veteran was stable.  His abdomen was benign.  
He had a well functioning ileostomy.  There was no evidence 
of any recession or stenosis after a long time.  The 
diagnosis was intermittent serious urinary tract infections 
secondary to radical cystectomy for cancer, with impotence 
and surgical removal of the prostate gland.  

A two day fever of 103 prompted the veteran's hospitalization 
by the VA in May 1997.  He was treated with Vancomycin and 
later Septra.  He responded well clinically.  The primary 
discharge diagnosis was recurrent urinary tract infection.  
When he was hospitalized by the VA in June 1998, he reported 
cloudy urine for four days, poor appetite, and fatigue.  The 
impression was post cystoprostatectomy for carcinoma of the 
bladder with recurrent pyelonephritis.  He was again treated 
with Vancomycin during the hospitalization.  There were 
diagnoses of recurrent urinary tract infection and history of 
bladder cancer, status post resection with ileal conduit.  

On VA examination in July 1998, the veteran reported that his 
primary problem in recent years had been recurrent urinary 
tract infections, and that he had only recently been 
discharged from hospitalization.  The abdomen was flat and an 
ileal conduit was present.  There were diagnoses of chronic 
urinary tract infection recurrent, with acute recurrence, and 
status post-operative carcinoma of the bladder with ileal 
conduit.  

The veteran was hospitalized by the VA in December 1999 with 
blood in the urine in the ileal conduit bag.  The primary 
diagnosis was pyelonephritis with hematuria on the 
hospitalization which continued through early January 2000.  
When the veteran was hospitalized by the VA from February to 
March 2000, the diagnoses included ongoing urinary tract 
infection.  


II.  Legal Analysis

During the pendency of this matter, effective November 20, 
2000, a new law was promulgated, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) which, in effect, amends the law relating to the 
duty to assist, and the need for notice to the veteran 
concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
benefits.  The law also eliminated, in essence, the need to 
establish that a claim was well grounded.  The law applies to 
all claims such as this one that were pending on the date of 
enactment.  Pursuant to the VCAA, there is now an expanded 
duty to assist veterans with their claims.  

The only issue certified on appeal is the veteran's 
entitlement to an increased schedular rating for 
postoperative residuals of bladder cancer, currently 
evaluated as 60 percent disabling.  With regard to the 
certified issue, it appears that all records identified and 
available that are relevant to the issue on appeal have been 
obtained.  The file contains extensive medical findings, 
including multiple hospital reports and findings on physical 
examinations.  Further, the veteran has clearly presented the 
precise reasons he believes he is entitled to greater 
compensation.  The Board concludes that the veteran has been 
afforded every administrative consideration regarding his 
claim and that the Board's adjudication of this issue may 
proceed.  

The veteran argues that he has been beset by repeated urinary 
tract infections which is the primary basis for his claim for 
higher compensation.  In October 2000, on VA Form 9, he 
argued that his condition continued to worsen, and that he 
should be assigned a 100 percent rating under the 1992 rating 
criteria rather than the 1994 criteria, especially since 
other individuals in similar circumstances have received 100 
percent compensation following bladder cancer.  

The veteran's comments relate to changes to the criteria for 
evaluating disabilities of the genitourinary system which 
became effective in February 1994.  The Board notes that the 
rating criteria relevant to the genitourinary system 
underwent revisions effective February 17, 1994, during the 
pendency of this appeal.  Where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Diseases of the genitourinary system are rated under 
38 C.F.R. § 4.115a and b.  Under the earlier provisions for 
Diagnostic Code 7528, malignant growths of any specified part 
of the genitourinary system were rated 100 percent.  That 
rating would be continued for one year following the 
cessation of surgical, X-ray antineoplastic chemotherapy or 
other therapeutic procedures.  At that point, if there had 
been no local recurrence or metastases, the rating would be 
made on residuals, with a minimum rating of 10 percent 
assigned.  38 C.F.R. Part 4 (1993).  

Diagnostic Code 7517 is the code designated for injury of the 
bladder both before and after February 1994.  Under the old 
rating criteria, such injuries, including surgical injuries 
were to be rated as cystitis.  38 C.F.R. § 4.115a (1993). 
Under the criteria in effect prior to February 1994, a 60 
percent evaluation was appropriate for chronic cystitis under 
Diagnostic Code 7512 when there was incontinence requiring 
the constant wearing of an appliance.  38 C.F.R. § 4.115a, 
Diagnostic Code 7512 (1993).  That was the maximum rating set 
out under that code.  

Under the current provisions of Diagnostic Code 7528, 
malignant neoplasms of the genitourinary system are rated 100 
percent disabling.  Following the cessation of surgical, X- 
ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent is continued in effect 
with a mandatory VA examination at the expiration of six 
months.  If there has been no local reoccurrence or 
metastasis, the genitourinary disorder is rated on residuals 
such as voiding dysfunction or renal dysfunction, whichever 
is predominant.  38 C.F.R. Part 4 (2000).  

Under the new rating criteria, Diagnostic Code 7517 provides 
that injury to the bladder, including post surgical 
conditions is to be rated based on voiding dysfunction.  
Voiding dysfunction is rated on the basis of the particular 
condition involved such as urine leakage or frequency or 
obstructed voiding.  The highest schedular rating under the 
code provides for a 60 percent disability rating when the 
absorbent materials must be changed more than four times per 
day or the use of an appliance is required.  Urinary 
frequency provides for no more than a 40 percent schedular 
rating, and obstructed voiding requiring catheterization 
warrants no more than a 30 percent rating.  A 30 percent 
rating is also the highest rating available for urinary tract 
infection.  38 C.F.R. § 4.115a (2000).  

The veteran's postoperative residuals of carcinoma of the 
bladder are properly rated by the RO under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528-7517 (2000).  A note under the 
Code provides that postoperative residuals are to be rated 
either as a voiding dysfunction or renal dysfunction 
whichever is predominant.  Here, voiding dysfunction 
predominates, and no more than a 60 percent rating is 
warranted.  

Inasmuch as there has been no recurrence of bladder cancer, 
there is no basis, under either the old or new rating 
criteria, for a schedular disability evaluation in excess of 
60 percent.  Under both sets of rating criteria the 60 
percent rating is the maximum schedular rating available 
absent service-connected renal dysfunction (nephritis under 
the old criteria).  The requisite level of disability for a 
higher schedular rating is not demonstrated by the objective 
evidence, and the claim is denied to this extent.  

However, the Board observes that the veteran has had repeated 
hospitalizations in recent years for treatment of urinary 
tract infections which have been related to the service 
connected conditions, rather than his other, non-service 
connected genitourinary disabilities.  The veteran has 
specifically discussed these problems and effectively raised 
the issue of consideration of a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321.  That issue has 
been considered and denied by the RO in several supplemental 
statements of the case.  The issue of entitlement on an 
extraschedular basis has been effectively appealed and is 
inextricably intertwined with the certified issue of 
entitlement to an increased schedular rating for 
postoperative residuals of bladder cancer.  The RO is 
authorized to refer a case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of whether exceptional factors are present 
which would warrant the assignment of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  The examples 
given for referral for a finding that the case presents such 
an exceptional or unusual disability picture include, but are 
not limited to, marked interference with employment or 
frequent periods of hospitalization.  In essence, an 
exceptional factor is any circumstance which renders 
impractical the application of the regular schedular 
standards.  

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and arguments of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) where circumstances are 
presented which the Director of the VA Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, 
regarding whether the evidence of record indicates that the 
application of the regular schedular standards is impractical 
in a case, see Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); and Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Having reviewed the record focused on these mandates, the 
Board finds support for further action on this question.  In 
light of the objective evidence, it is the judgment of the 
Board that the regular schedular standards may be impractical 
in this case.  Bagwell at 338-9.  The Board considers the 
claim for increased compensation benefits under the 
extraschedular theory described herein to be effectively 
developed for appellate review and inextricably intertwined 
with the claim for an increased schedular rating for the 
postoperative residuals of bladder cancer.  It is the 
judgment of the Board that referral for consideration of the 
extraschedular provisions set out within 38 C.F.R. § 3.321(b) 
for postoperative residuals of bladder cancer is warranted in 
this case. 


ORDER

Entitlement to a schedular disability rating in excess of 60 
percent for postoperative residuals of bladder cancer is 
denied.  

Referral for extraschedular consideration under the 
provisions of 38 C.F.R. § 3.321 for postoperative residuals 
of bladder cancer is in order.  To this extent, the appeal is 
granted.  


REMAND

In light of the Board's decision regarding the referral for 
consideration of the postoperative residuals of bladder 
cancer  under the extraschedular regulation, the veteran's 
case is REMANDED to the RO for the following action:  

The RO should refer the issue of 
entitlement to an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) as set out 
within the regulation.  The veteran 
should be notified of the determination 
reached.  Such a determination would also 
constitute an appealable issue.  If the 
claim is denied and he initiates an 
appeal, appellate procedures should be 
followed.  

In the event of a denial and appeal, after the RO has 
completed all actions on the claim and the veteran has 
perfected his appeal, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until he is further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

